Citation Nr: 1135742	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety, secondary to residuals of an irritable bowel syndrome with diverticulitis, status post partial colectomy. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1996.  

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010 the Board, finding that additional development was in order, instructed the AMC/RO to complete any necessary development to include compliance with the Veterans Claims Assistance Act of 2000.  The Board additionally directed that once the necessary development was complete, the AMC/RO was to adjudicate the issue of service connection for a psychiatric disorder secondary to residuals of an irritable bowel syndrome with diverticulitis, status post partial colectomy.  The AMC/RO was to thereafter readjudicate the issue of entitlement to a total disability evaluation based on individual unemployability.  

In response, the AMC/RO provided the Veteran with the necessary VCAA notice and provided a July 2012 supplemental statement of the case.  In that supplemental statement of the case, the AMC denied the issues stating solely: "As we have not received any evidence from you in support of your appeal...your appeal is denied."  

Initially, regarding the issue of entitlement to service connection for a psychiatric disorder, the issuance of a supplemental statement of the case was erroneous.  In the August 2010 remand, the AMC/RO was directed to adjudicate the issue of service connection.  Thus, a new rating decision was to be issued.  A statement of the case was in order only if the Veteran thereafter filed a timely notice of disagreement. 

Further, regarding the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the supplemental statement of the case is insufficient as the AMC failed to consider or discuss the evidence already of record or to provide any basis for its decision to deny based on the merits of the issue.  

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the AMC complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board finds that the issue must be remanded again in order to ensure compliance with the mandates of the August 2010 remand. Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall adjudicate issue of entitlement to service connection for service connection for a psychiatric disorder, to include anxiety, secondary to residuals of an irritable bowel syndrome with diverticulitis, status post partial colectomy in a rating decision.  As noted in the August 2010 remand, the issue of service connection for a psychiatric disorder cannot be considered by the Board until an appeal is perfected.

2.  After affording the appellant sufficient time to file a notice of disagreement, and if appropriate, a timely substantive appeal, the RO must then readjudicate the claim of entitlement to a total disability evaluation based on individual unemployability.  If the claim remains denied, the RO must issue a supplemental statement of the case, and return the case to the Board in accordance with applicable laws and regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


